KUNKLE, J.
From such judgment plaintiff in error prosecuted error to this court.
We have considered the averments of the petition and have also examined the brief of counsel for plaintiff in error and the authorities therein cited. There has also been submitted to us the decision of Judge Risinger of the Court of Common Pleas on the demurrer. The trial court has. reviewed the averments of the petition and the pertinent authorities in considerable detail. We are in harmony not only with the conclusion reached by Judge Risinger but also with the reasoning found in such decision and think the judgment of the lower court should be affirmed, for the reasons stated in more detail in such written decision. Judgment affirmed.
ALLREAD, PJ and HORNBECK, J, concur.